DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered. 

Claim Status
Claims 2-5, 8-10, 12-23, 25-29, 32-35, 37, 39 and 41-53 are canceled.
Claims 24, 38, and 40 are withdrawn.
Claims 1, 6-7, 11, 30-31, and 36 are under examination.

Priority
Applicant’s Arguments: The Office has asserted that the instant claims are neither entitled to the benefit of the filing date of the earlier-filed provisional application U.S.S.N. 62/096,741 (“the 741 Application”), nor entitled to that of International Patent Application No. PCT/US2015/000237 (“the ‘237 Application”). Particularly, the 
Examiner’s Responses to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  As discussed below, claims 1, 6-7, 11, and 36 still fail the enablement requirements and so no priority dates are given to said claims for the reasons of record.  Thus, the U.S. effective filing date of these claims remains set at 06/21/2017.
Claims 30-31 are currently enabled.  These claims receive the date of the PCT 12/23/2015 as they subject matter is disclosed therein.  In addition, their subject matter is found in the provisional application and so the U.S. effective filing date of these claims is set at 12/24/2014.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is being considered by the examiner.

Objections Withdrawn
Specification
The objection to the disclosure over the generic terminology of VAXID is withdrawn in view of Applicant’s amendments.  

Claim Objections
The objection over claim 6 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 1, 6-7, 11, 15, 21-23, 25, 30-31, and 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 1, 6-7, 11, 15, 21-23, 25, 30-31, and 36 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.  



New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 11, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a human patient suffering from a non-muscle invasive bladder cancer determined to have an increased mRNA expression level of EGFR in a tumor sample relative to a reference level comprising administering to the patient an effective amount of erlotinib HCl, does not reasonably provide enablement for similar methods using just any sample type, which can include blood, urine, tears, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 1 drawn to a method of treating a human patient suffering from a non-muscle invasive bladder cancer (NMIBC) determined to have 
The nature of the invention is a prognostic assay for NMIBC with respect to erlotinib treatment.  
The level of skill of one skilled in this art is high.
The specification teaches use of tumor samples for biomarker analysis (Pg. 48 and 57).  However, the examiner finds no other sample type form which EGFR mRNA can be assessed and used to prognose NMIBC as in instant claims.  Indeed, use of other sample types to analyze mRNA is unpredictable.
Ponzetto (US2012/0059159, published 03/08/2012) teaches that RNA is unstable in blood and serum as it is rapidly degraded by endo and exonucleases (0033).  This is further supported by Matsushita (US2019/0106748, published 04/11/2019) who teaches that RNA is generally unstable in blood (0063).  
Therefore, the unpredictable stability and indeed the predictable instability of RNA in just any sample type render use of the claimed methods unpredictable as broadly as the sample type is currently recited.
Also, it is not clear that just any sample type would yield the indicative increase in EGFR mRNA to prognose/treat patients as in the instant methods.  This is because biomarkers that function in one sample type need not function in another.
Biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used.  This is illustrated by Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) who teaches that a biomarker than functions in one sample type need not function in another.  They teach that folate binding 
Since the art teaches that it is unpredictable to utilize RNA from just any biological sample owed to its instability and equally unpredictable to identify functional biomarker dynamics consistently across sample types, and the specification does not provide ample guidance with respect to use of any sample other than tumor tissue in the recited in claims, one would be burdened with undue experimentation to use the claimed invention as broadly as the sample type is currently claimed.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 36 is amended to recite an increase in EGFR mRNA level of at least 4 or 8-fold relative to a reference level.  However, the examiner finds no contemplation in the original disclosure, specification or claims, that this mRNA level should have these fold increases.  Rather, page 3 for example only states that the genus of EGFR expression has been determined to increase said folds.  A genus does not anticipate a species and so this generic disclosure does not provide support for the recited amplitudes of this claim .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
Claims 1, 6-7, 11, 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Danenberg (US2002/0192652, published 12/19/2002), in view of Chow (Clinical Cancer Research, Vol. 7, Pg. 1957-1962, 2001), Yang (Journal Compilation BJU International, Vol. 99, Pg. 1539-1545, 2007), Colquhoun (Postgrad Med J, Vol. 78, Pg. 584-589, 2002), and Compton (US6500633, published 12/31/2002, previously cited).
.

They teach a significant association between high levels of intratumoral EGFR mRNA with inferior survivability (0025).  Thus, increased levels of EGFR mRNA compared to a reference level provides a poor prognosis with respect to survivability.  Thus, they wish to use the method above to provide an early prognosis for receptor tyrosine kinase target chemotherapies (0025).  The fold increase in EGFR mRNA level in tumor sample is identified relative to non-malignant tissue levels (0032).  The same fold is assessed in the method of determining survivability at (0035) comprising determining EGFR levels in tumor and non-malignant samples comparing the fold change to a predetermined threshold and determining the survivability of a patient based on this comparison.
Tumors expressing high levels of EGFR mRNA are likely to be sensitive to receptor tyrosine kinase target chemotherapy and tumor expressing low amounts of EGFR mRNA are not likely to be sensitive to such therapy (0048).  Threshold values for determining high and low EGFR levels are taught at 0055 including 1.8 determined as normalized tumor divided by normalized normal tissue level.  Above 1.8 is high EGFR level and low is below 1.8 (0055).  Importantly, they teach that EGFR is overexpressed in bladder cancer (0008) which indicates their method is applicable to said disease.  The tissue 
Thus, increased EGFR mRNA levels in formalin-fixed, paraffin embedded cancer tissue samples compared to non-malignant control or threshold level indicate sensitivity to receptor tyrosine kinase (RTK) targeted chemotherapy.   This chemotherapy is with EGFR inhibitors (0091).  Therefore, it is obvious to treat a patient whose tumor expresses increased levels of EGFR mRNA compared to such controls with an EGFR inhibitor.  The subject can be human (0001) since their expression levels are used as control (0128).  The increased EGFR mRNA levels also obviously indicate reduced survivability.
Danenberg does not teach use of their method on non-muscle invasive bladder cancers or to determine overall survival prognosis, nor administration of the RTK inhibitor erlotinib HCl.  
These deficiencies are remedied by the art below.
Chow teaches assessing the prognostic significance of EGFR receptors in primary human bladder cancer (Abstract).  Tumor samples were used of primary transitional cell carcinoma of the bladder (Pg. 1958, Column 1, Paragraph, second).  Patient survival status was determined by outpatient clinical record and/or confirmed by family interview (Pg. 1958, Column 1, Paragraph, penultimate).  Thus, they assessed overall survival.  Table 2 provides correlations between presence of EGFR and other EGFR family receptors and clinicopathological parameters (Pg. 1960).  EGFR was not expressed in all tumors (Table 1).  Therefore, Chow is actually comparing EGFR level to negative control when they state EGFR is present.  The reference level of EGFR is no EGFR (Table 1, Pg. 1959).  Thus, all present EGFR is an increased level thereof.  Table 2 makes clear 
Taken together, it would have been obvious to one of ordinary skill in this art to use the method of Danenberg to assess overall survival since it can be used to detect EGFR expression and such will indicate poor long term survival.  The level of mRNA measured in Danenberg will correlate with protein expression of EGFR since it is well known in this art that mRNA encode protein.  Thus, presence of mRNA will indicate the presence/increased EGFR level of Chow.  It is well accepted in the art that protein expression is dependent on the expression of a coding mRNA as articulated by the Board in Ex parte Audrey Goddard et al. (i.e. Application No. 10/123212, Appeal 2006-1469, note especially page 9). Thus one of ordinary skill in the art would have a high probability of success in applying the teachings of Chow who teaches increased protein to those of Danenberg for using increased EGFR mRNA levels to arrive at the claimed invention.  Also, the method of Danenberg will at the same time establish RTK sensitivity and so the obvious method from these combined teachings well allow for determination of bladder 
With respect to use of the specific inhibitor erlotinib HCl, this is taught by Yang in which OSI-774 (Title) is a synonym of erlotinib HCl.  
Yang teaches erlotinib inhibits the growth of human bladder cancer cells and this fact may improve treatment of bladder cancer (Abstarct, Conclusion, Pg. 1539).  They note that high levels or over expression of EGFR are associated with aggressive disease and poor clinical outcome (Pg. 1539, Column 3, Paragraph, penultimate).  
Therefore, after performing the obvious method above to assess overall survival and EGFR inhibitor sensitivity of bladder cancer in a patient, it would be obvious to treat said sensitive patients including those in need of aggressive therapy with erlotinib since it has been shown to function against bladder cancer cells.  A reasonable expectation of success would be had since there is a nexus between in vitro success and in vivo success.  This is particular true since a related molecule gefitinib inhibits bladder cancer growth in vivo (Pg. 1539, Column 3, Paragraph, penultimate of Yang).  
With respect to use of the obvious method on NMIBC specifically, this is supported by Colquhoun.
Colquhoun teaches that EGFR is a significant prognosticator in non-muscle invasive bladder cancer (Pg. 587, Column 2, Paragraph, first).  
Taken all together, it was known in the prior art that EGFR is expressed in NMIBC and can be used in prognosis thereof.  Therefore, the methods of both Chow and Danenberg that function on EGFR expression cancers and specifically bladder cancer can obviously be applied to the species of NMIBC with a reasonable expectation of 
With respect to claim 36, this claim merely states levels of EGFR mRNA increase that would indicate poor survivability and need for RTK inhibitor therapy such as erlotinib HCl.  These values indicating such prognoses will be arrived at by routine experimentation.  Compton explicitly states that one of ordinary skill in the art would know to first establish a positive indicator threshold level for a particular sample technique such as serum by comparing samples from normal patients with those having particular cancers.  By making such a comparison, one may establish the proper indicative threshold to diagnose a patient as having a cancer (Column 6, Paragraph, second).  Thus, threshold values of the claim would be arrived at by routine experimentation by one of ordinary skill in this art.  Therefore, results greater than said thresholds will also be 
Taken all together, the combined teachings of the art above, for the advantage of best prognosing a patient with NMIBC, facilitating their treatment, clearly render the claims above obvious. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642